IN THE COURT OF CRIMINAL APPEALS
OF TEXAS

 



NO. WR-76,779-03


EX PARTE SCOTT LARRY ROBINSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 19745 IN THE 336TH DISTRICT COURT

FROM FANNIN COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of indecency with a
child by contact and was sentenced to ten years' incarceration. There was no direct appeal.
	Applicant complained his guilty plea was not voluntary due to the ineffective assistance of
his trial counsel. The application was remanded for affidavits and findings. The trial court
supplemented the writ record with affidavits from Applicant's trial counsel, both of whom refute
Applicant's  claims, and the trial court has entered findings and recommends that relief be denied.

	Applicant now files a motion to dismiss his writ application. He gives no reason for dismissal
other than, "I have reconsidered and will not pursue this matter any further." Because the case was
remanded, because both trial counsel filed affidavits refuting Applicant's claims, and because the
trial court has already entered findings recommending that relief be denied, this Court orders that
Applicant show good cause why his writ application should be dismissed. The State may also file
a pleading with the trial court giving its position on Applicant's motion to dismiss.
	The trial court shall make findings on the issue and give a recommendation to this Court as
to whether good cause for the dismissal has been shown in these circumstances. This application will
be held in abeyance until the trial court has resolved the fact issues. The issues shall be resolved
within 60 days of this order. A supplemental transcript containing all pleading filed regarding this
issue, along with the trial court's supplemental findings and recommendation, shall be forwarded
to this Court within 90 days of the date of this order. Any extensions of time shall be obtained from
this Court.
Filed: January 16, 2013
Do not publish